UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 00-4668
JOHN ALBERT WILKERSON, JR., a/k/a
Mutt,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                            (CR-00-9)

                      Submitted: August 28, 2001

                      Decided: September 17, 2001

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Nash E. Long, III, HUNTON & WILLIAMS, Charlotte, North Caro-
lina, for Appellant. Robert J. Conrad, Jr., United States Attorney,
Jerry W. Miller, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.
2                    UNITED STATES v. WILKERSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   John Albert Wilkerson, Jr., pled guilty to one count of conspiracy
to possess with intent to distribute cocaine base. After the district
court considered the effect of Apprendi v. New Jersey, 530 U.S. 466
(2000), the court sentenced Wilkerson to 240 months’ imprisonment.
Finding no reversible error, we affirm.

   Wilkerson asserts his guilty plea is invalid because he was not
informed that the amount of drugs is an element of the offense. As
support for his claim, he relies on Apprendi v. New Jersey, 530 U.S.
466 (2000). Because Wilkerson did not receive a sentence in excess
of the statutory maximum set forth in 21 U.S.C.A. § 841(b)(1)(C)
(West 1999) (providing for twenty-year maximum term of imprison-
ment without regard to drug quantity), his claim fails. Furthermore,
we find any error harmless because Wilkerson was aware of the effect
of Apprendi on his conviction and did not move to withdraw his
guilty plea at sentencing. United States v. Goins, 51 F.3d 400, 402-03
(4th Cir. 1995).

   Wilkerson’s claim that his counsel was ineffective for failing to
move for a new Rule 11 inquiry or to withdraw the guilty plea is not
reviewable. Claims of ineffective assistance of counsel are generally
not cognizable on direct appeal. United States v. King, 119 F.3d 290,
295 (4th Cir. 1997). To allow for adequate development of the record,
ineffective assistance of counsel claims generally should be pursued
in a 28 U.S.C.A. § 2255 (West Supp. 2001) proceeding. United States
v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An exception exists when
the trial record conclusively establishes ineffective assistance of coun-
sel. King, 119 F.3d at 295. Because the record does not conclusively
establish ineffective assistance of counsel, we find this claim is not
reviewable.
                     UNITED STATES v. WILKERSON                       3
  Finally, we find no error in the district court’s finding that Wilker-
son was a leader or organizer of a conspiracy involving five or more
persons. Because the finding did not increase Wilkerson’s sentence
beyond the statutory maximum under 21 U.S.C.A. § 841(b)(1)(C)
(West 1999), there was no Apprendi error. United States v. Kinter,
235 F.3d 192, 201 (4th Cir. 2000).

  Accordingly, we affirm the conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED